Citation Nr: 1126136	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  99-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected major depression disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 1974.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Procedural history

In a May 1974 rating decision, the RO granted service connection for an anxiety disorder and evaluated the disability as 10 percent disabling effective March 19, 1974, the day after the Veteran was discharged from active military service.  In March 1998, VA received the Veteran's claim for an increased disability rating.  The claim was denied in a September 1998 rating decision.  The Veteran disagreed and perfected an appeal.  In May 1999, the Veteran and his representative presented testimony at a hearing before a local hearing officer at the RO.  In September 2000, the Veteran and his representative presented testimony at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearing are included in the Veteran's VA claims folder.

In a September 2000 decision, the Board remanded the claim for further evidentiary and procedural development.  In a February 2005 decision, the Board remanded the claim for further development.  In a January 2006 rating decision, the RO granted an increased disability rating of 50 percent effective 6 March 1998, the date VA received the Veteran's most recent claim.  In a December 2006 decision, the Board denied the Veteran's claim for a disability rating in excess of 50 percent disabling.  The Veteran appealed his claim to the Court of Appeals for Veterans Claims (Court) which entered an August 2007 Order remanding the claim to the Board for further action consistent with the remand.  In a June 2008 decision, the Board remanded the Veteran's claim for further evidentiary development.


FINDINGS OF FACT

1.  Record evidence establishes that as early as 8 August 1997 the Veteran's service-connected psychiatric disability symptoms included low energy, lack of interest, poor concentration, sleep problems, occasional suicidal thoughts, an increase in depression and anxiety and difficulty in maintaining effective and wholesome relationships with people.

2.  The Veteran's service-connected psychiatric disability symptoms include chronic depression, frequent feelings of hopelessness, slow energy and difficulty with motivation, slow speech, blunted affect, auditory hallucinations and an increase in concentration.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected major depressive disorder have been met for the period from 8 August 1997 to 5 March 1998.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.400 (o), 4.130, Diagnostic Code 9434 (1998, 2010).

2.  The criteria for a disability rating in excess of 50 percent for service-connected major depressive disorder have been met for the period from 10 December 2007.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that the symptoms of his service-connected major depressive disorder meet the criteria for a disability rating exceeding 50 percent disabling and he seeks a 100 percent disability rating.  See May 2011 Informal Hearing Presentation.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, in a June 2008 decision, the Board remanded the Veteran's claims for further evidentiary development.  Specifically, the Board remand ordered VBA to provide the Veteran's VA claims folder to a VA examiner who was to provide the Veteran with a psychiatric examination and describe his current symptoms.  The record shows that VBA provided the Veteran with a psychiatric examination in November 2009 by a VA psychiatrist who examined the Veteran and reviewed the Veteran's VA claims folder.  For those reasons, and the reasons stated below, the Board finds that VBA substantially complied with the November 2009 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the Veteran's claim was initially decided prior to enactment of laws pertaining to the notice and assistance of Veterans stated above.  The Veteran was notified in a March 2005 letter from the RO of the evidence needed to substantiate his claim for an increased disability rating.  In addition, the Veteran was notified of how VA would assist him in gathering evidence to substantiate his claims by obtaining records from VA, military and other federal and state agencies, and from private medical or employment providers, and how VA would provide him with medical examinations if they were deemed to be necessary to his claim.  The Veteran was also notified how VA determines a disability rating and an effective date in a letter dated March 2006.  The notice was provided to the Veteran before the last administrative decision of December 2009.

For those reasons, the Board finds that VA met its duty to inform the Veteran.

With regard to its duty to assist the Veteran, the record shows that VBA has obtained the Veteran's service treatment records, private medical records identified by the Veteran and VA treatment records.  As noted above, the Veteran has received medical examinations regarding the nature and extent of his service-connected major depressive disorder disability.  As discussed in greater detail below, the examination reports provide adequate evidence to allow the Board to adjudicate the issue pending in the Veteran's appeal.  

The Veteran has been represented by a service organization from the inception of his claims and has received statements of the case that explain the law and regulations that apply to his claims.  As noted in the Introduction, the Veteran has presented testimony at both a local hearing and a hearing with the undersigned VLJ.  The Board will now address the merits of the Veteran's claim.



Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Veteran's service-connected major depressive disorder is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434 [Major depressive disorder].  The Veteran's 50 percent disability rating has been assigned an effective date of 6 March 1998, the date VA received the Veteran's claim for entitlement to an increased disability rating.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9434 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (major depressive disorder with anxiety).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  In any event, all psychiatric disabilities, except eating disorders, are rating using identical schedular criteria.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9434.

Under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010), a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

Analysis

The Board will address the relevant medical evidence of record and apply the applicable legal criteria.  The Board will first determine whether at any time during the pendency of the Veteran's increased disability rating claim the medical symptoms meet the criteria for a disability rating exceeding the currently assigned 50 percent disability rating.  The Board will then address whether the evidence supports a finding for an earlier effective date for the Veteran's increased disability rating.  Finally, the Board will address whether the evidence supports referral for extraschedular consideration.

Medical evidence

The earliest medical evidence of record is found in a March 1998 letter from Dr. F.G., M.D., who indicated that he had been treating the Veteran since 8 August 1997 for complaints of low energy, lack of interest, poor concentration, sleep problems and occasional suicidal thoughts.  Dr. F.G. also related that the Veteran complained that he felt more depressed and anxious in the past two years and that he had difficulty in maintaining effective personal relationships.  Dr. F.G. concluded that the Veteran's symptoms "result in reduction of initiative, flexibility, efficiency and reliability."  The Veteran was diagnosed with major depressive disorder "non-psychotic, recurrent."

A March 1998 VA examiner's report states that the examiner reviewed the Veteran's VA claims folder and examined the Veteran.  The examiner stated that the Veteran appeared in appropriate attire, seemed "somewhat withdrawn" as if he were sleepy.  The Veteran denied any suicide attempt, but admitted to violent physical behavior, the last event which had occurred about 8 months earlier.  The examiner stated that the Veteran was "oriented," but "spoke in an unusually complex manner."  The examiner provided a GAF score of 75.

Nursing progress notes dated May 2000 and December 2000 indicate that the Veteran responded "yes" and "no" to "little interest or pleasure in doing things," but that he responded "no" to "feeling down, depressed or hopeless."  

A February 2001 VA examiner reviewed the Veteran's VA claims folder and noted the Veteran's documented history of anxiety.  The Veteran was described to be "neatly and casually attired."  The Veteran contended that his depression had caused him to miss two and a half months of work in the past year, and that his depression and anxiety occurred "sporadically."   The Veteran reported that he had episodes of "suicidal contemplation."  No hallucinations or delusions were reported, no panic attacks were reported and no obsessive or ritualistic behavior was observed.  The Veteran was described to have good hygiene and he was described to be oriented to time, place and person.  The Veteran's speech was described to be normal.  

An August 2005 VA examiner's report indicated the examiner reviewed the Veteran's VA claims folder prior to examining the Veteran.  The examiner noted that the Veteran's moods were "frequently labile" and that the Veteran became "tearful fairly easily."  The Veteran reported poor sleep and that he felt guilt related to unnamed past events that he ruminated over.  The Veteran stated he had a lack of interest in just about everything and denied any activities or hobbies.  He denied concrete suicidal plan or intent, and denied hallucinations and delusions.  The Veteran's speech was described as "slowed," and his affect was described as depressed and blunted.  No formal though disorders were observed, the Veteran's insight was described to be good and his cognition was intact.  The examiner opined that the Veteran's symptoms were worse since the 2001 examination, but that he was able to work.  The examiner reported that the Veteran had "moderate psychosocial dysfunction due to depression."  A GAF score of 55 was provided.

A December 2007 mental health note indicates the Veteran had a long history, since the early 1970's, of being depressed.  The Veteran described that he felt "confused" and "emotionally unsettled."  The VA psychiatrist who authored the note stated that the Veteran had paranoid personality traits manifested by the Veteran's feeling that his family and friends gang-up on him.  The examiner reported that the Veteran had not worked since July because of a heart attack, and she listed the Veteran's physical problems as including heart problems, knee disorders, sleep apnea, back and neck disorders, hypertension and hyperlipidemia.  The Veteran's suicidality was described to be a "moderate risk."  The Veteran was reported to have told the examiner that he felt he was "better off dead" and wanted to harm himself.  He stated that he had suicidal ideation about every three or four days of "moderate intensity."  The Veteran stated that he had "made two suicide attempts, including one this year." 

The December 2007 examiner reported the Veteran's psychotic disorders to include that he believed "people are spying on him," including the government and "scammers looking at his computer files to steal his identity," but the examiner noted that the Veteran felt that those things happened to "everybody," and were, therefore, not excessive.  The Veteran was described to be lethargic, but cooperative and reasonable.  He was described to be appropriately groomed.  His speech was described to be slow and his mood and affect were depressed.  He reported no hallucinations or delusions, had a normal and coherent thought process and had no unusual thought content.  His insight was described to be "fair" and he was reported to have good judgment.  A GAF of 53 was provided.  An April 2007 mental health note regarding the Veteran's psychiatric medications provided a GAF of 50.  

The Veteran was examined in November 2009 by a VA examiner in response to the Board's June 2008 remand order.  The examiner noted that he reviewed the Veteran's VA claims folder and that he had examined the Veteran in August 2005.  The examiner noted that the Veteran reported worsening physical problems including heart, back and knee problems.  The Veteran reported that he felt chronically depressed most days.  He felt he had an inability to work and frequently felt hopeless and did not see a purpose to life.  He reported that he had slow energy and had a lack of interest and initiative, and that he had difficulty getting motivated.  

The November 2009 examiner reported that the Veteran had "slow speech," and a "glazed" appearance.  The Veteran avoided eye contact which, the examiner thought, "may be consistent with regular consumption of opiates" for treatment of pain.  The Veteran's mood was depressed and his affect blunted.  The Veteran reported auditory hallucinations of voices talking to him about his condition.  The Veteran stated that he attempted to respond to the voices, but that he received no answer.  The Veteran denied "command hallucinations."

The examiner reported there was no evidence of delusions or thought disorder and the Veteran's judgment and insight were "intact."  The examiner described the Veteran to be "alert and oriented" during the "brief examination."  The examiner concluded that the Veteran "has more problems focusing and concentrating" and that his level of functioning had worsened since 2005.  The examiner assigned a GAF score of 50.

As noted above, the Veteran's service-connected psychiatric disability is currently assessed a 50 percent disabling.  The issue is whether his symptoms meet the criteria of a higher disability rating.  Also as noted above, the criteria for the next higher disability rating of 70 percent disabling include symptoms of occupational and social impairment involving "deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships." 

The medical evidence suggests that the Veteran has exhibited suicidal ideation since August 1997.  No obsessional rituals were described by the Veteran or observed by any of the examiners, and the Veteran's speech has historically been described to be slow or unusually complex, but never illogical, obscure or irrelevant.  The Veteran's panic seems to be related to his concern that he will have a heart attack if he goes out in public; his depression, however, does include auditory hallucinations that indicate that he is suspicious of people in general, including those he considers friends and his family.  Those have been described to affect his ability to "focus and concentrate," and thus impair his ability to function independently.  His insight and judgment have always been described as normal or good; there is no assessment of his impulse control, but there is no description of behavior that indicates he has experienced unprovoked irritability with periods of violence.  The Board observes that the 1997 report indicates he had had a violent physical encounter approximately 8 months earlier, but that appears to be the last one; the change seems to coincide with the restart of the Veteran's psychiatric medication in 1997.

Nothing in the record addresses or suggests that the Veteran has spacial disorientation; the Veteran has always been described to be oriented to time, place and person.  The Veteran's appearance has been consistently described to be good or appropriate.  The Veteran's complaint that he has been unable to maintain personal relationships has also been consistent since 1997.

In sum, the evidence shows a consistent suicidal ideation and, with the exception of two reported attempts of suicide in the December 2007 assessment, a consistent denial of a plan or intent to commit suicide.  The Veteran has manifested slow and sometimes overly complex speech.  He also described auditory hallucinations in the most recent November 2009 examination.  These symptoms are in addition to symptoms that squarely fit within the criteria for a 50 percent disability rating.  Although not all 70 percent disability rating criteria are met, the Board notes that not all of the criteria for a 70 percent need be met.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].

After review of the entire record, the Board finds that the Veteran's symptoms have recently worsened during the period under consideration and that the most recent symptoms best fit within the 70 percent criteria; the Veteran's symptoms described in December 2007 and November 2009 exceed those described in August 2005.  For those reasons, the Board finds that the Veteran's symptoms meet the criteria for a 70 percent disability rating for the period beginning 10 December 2007 onward.  Prior to the reporting of the auditory hallucinations, however, the Board finds that the Veteran's symptoms are best described in the 50 percent criteria.

The Veteran's GAF scores have generally ranged from 50 to 55, with earlier scores of 70 and 75.  As noted above, GAF scores in the range from 51 to 60 are for "moderate" symptoms.  In addition, the most recent examiner has characterized his depression symptoms as "worsening" from the "moderate psychosocial dysfunction due to depression," found in 2005.  The Veteran has never been described as a danger to himself or to others

As discussed above, the Veteran's symptoms of consistent suicidal ideation, inability to maintain effective personal relationships and slow speech are the only criteria that arguably meet the 70 percent criteria.  The Veteran's symptoms of slow speech and inability to maintain effective personal relationships are both directly embraced in the 50 percent criteria, leaving only the Veteran's suicidal ideation as the singular 70 percent criterion.  That single criterion is not, in view of the Veteran's disability, sufficient to warrant a disability rating in excess of 50 percent prior to 10 December 1997.

The Board has also considered the criteria for a 100 percent disability rating.  The Veteran has never been described as a danger to himself or to others.  His disability has never been described to cause total occupational and social impairment.  There has never been medical evidence to indicate the Veteran has gross impairment in thought processes or communication or that he has persistent delusions.  There is evidence that the Veteran has consistent auditory hallucinations, but he denies that the voices he hears respond to his attempts to get an answer.  The Veteran's behavior has not been described or shown to be grossly inappropriate, and his personal hygiene has been described to be adequate or appropriate.  There is no evidence that the Veteran has been disoriented, and a lack of or deficiency of his memory has not been described as a symptom.   In sum, the Board finds that the medical evidence does not meet the criteria set out for a 100 percent disability rating and the singular criterion of auditory hallucinations does not rise to warrant a 100 percent disability rating.

Effective date  

In general, the effective date for an increased rating will be the date of receipt of claim, or date entitlement arose, whicheve`r is later.  38 C.F.R. § 3.400(o)(1). For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim
is received within 1 year from such date otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen."  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a previously denied claim.

In this case, as discussed in detail above, the medical evidence of record shows the Veteran's condition met 50 percent rating criteria from the date he was first seen by Dr. F.G., M.D., who indicated that he had been treating the Veteran since 8 August 1997 for complaints of low energy, lack of interest, poor concentration, sleep problems and occasional suicidal thoughts.  For that reason, the Board finds that the appropriate effective date for the 50 percent disability rating is the 8 August 1997 date instead of the date VA received the Veteran's claim.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings, and further observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

As noted in the discussion above, the Veteran was provided a 50 percent disability rating effective from the date VA received his claim on 6 March 1998.  Also as discussed, the evidence includes the March 1998 letter from Dr. F.G. which indicated the Veteran had reported symptoms of suicidal thoughts, poor concentration, low energy and lack of interest since he was first seen on 8 August 1997.  The Board finds that the symptoms described in Dr. F.G.'s letter essentially state the symptoms that underlie the increased disability rating.  For those reasons, the Board has found that the Veteran is entitled to a 50 percent disability rating effective 8 August 1997.  The Board has already provided findings regarding the medical evidence throughout the entire period for review.  

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In Thun v. Peake, 22 Vet. App, 111 (2010), the Court provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that there is evidence of related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected major depressive disorder disability and has further found that the Veteran's symptoms are specifically contemplated by the ratings schedule.  Since the available schedular evaluations adequately contemplate the Veteran's levels of disability and symptomatology, the second and third questions posed by Thun become moot.  

Nevertheless, the Board briefly notes that the evidence in this case does not demonstrate that the veteran has required frequent hospitalizations for his service-connected psychiatric disorder; indeed, there is no evidence he has ever been hospitalized for his psychiatric disability.  In addition, the Board observes that although the Veteran is not employed and that he contends that his depression prohibits him from working, there is no evidence that his depression has prevented him from maintaining substantially gainful employment.  Instead, the medical evidence suggests that the Veteran has a myriad of non-service-connected physical problems that account for his inability to work. 



ORDER

Entitlement to a 50 percent disability rating from 8 August 1997 is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a 70 percent disability rating from 10 December 2007 is granted, subject to controlling regulations governing the payment of monetary benefits.





____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


